UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7578


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ZACARIAS MOUSSAOUI, a/k/a Shaqil, a/k/a Abu Khalid al Sahrawi,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:01-cr-00455-LMB-1)


Submitted: April 22, 2021                                         Decided: April 27, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Zacarias Moussaoui, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Zacarias Moussaoui appeals the district court’s order denying his postjudgment

motions. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Moussaoui, No. 1:01-

cr-00455-LMB-1 (E.D. Va. Aug. 21, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2